SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be AFFIRMED.
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. After reviewing for abuse of discretion the district court order denying Cole’s Rule 60(b) motion, we now affirm.
Cole has failed to present arguments different from those already properly rejected by the district court, and cites no decisions overlooked by the district court necessitating a different result. Thus, Cole has not satisfied the strict standard which requires her to point to controlling decisions or data that the court overlooked, and we cannot conclude that the district court abused its discretion. See Shrader v. CSX Transp. 70 F.3d 255, 257 (2d Cir.1995).
Accordingly, for the reasons set forth above, the judgment of the District Court is hereby affirmed.